Case 2:18-mj-02875-DUTY Document 6 Filed 11/29/18 Page 1 of 2 Page ID #:1044



 1                                                                   FILED
                                                           CLERK, U.S. DISTRICT COURT

 2
                                                                 11/29/2018
 3
                                                         CENTRAL DISTRICT OF CALIFORNIA
 4                                                                   DL
                                                           BY: ___________________ DEPUTY


 5
 6                                         NOTE CHANGES MADE BY THE COURT

 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    IN THE MATTER OF THE                     Case No. 2:18-MJ-2872; 18-MJ-2874;
      SEIZURE OF:                                        18-MJ-2875; 18-MJ-2876;
12                                                       18-MJ-2878; 18-MJ-2880;
      Up To and Including $10,000 In                     18-MJ-2883
13    Bank Funds Held in JP Morgan
      Chase Account #XXXXX9285; Up
14    To and Including $100,000 In Bank
      Funds Held In JP Morgan Chase
15    Account #XXXXX4381; And Up To            ORDER
      And Including $250,000 In Bank
16    Funds Held In JP Morgan Chase
      Account #XXXXX9698; And Up To
17    And Including $100,000 in Bank
      Funds Held In JP Morgan Chase
18    Account #XXXXX5397.
19
20         Before the Court are Applications to Stay Execution of Seizure Warrants

21   (“Applications”). Finding good cause,

22         IT IS ORDERED that the execution of the seizure warrants directed at JP

23   Morgan Chase authorizing the seizure of various amounts from the accounts

24   identified in the Applications is stayed pending a hearing on the Applications.

25   ///

26   ///

27   ///

28   ///
Case 2:18-mj-02875-DUTY Document 6 Filed 11/29/18 Page 2 of 2 Page ID #:1045



 1         IT IS FURTHER ORDERED that a hearing on the Motion is scheduled for
 2   Wednesday, December 12, 2018, at 1:30 p.m. in Courtroom 590, 5th Floor, Roybal
 3   Federal Courthouse, 255 E. Temple Street, Los Angeles. Counsel for the Claimants
 4   shall file a Reply Brief to the Government’s Response by no later than Wednesday,
 5   December 5, 2018.
 6
 7   DATED: November 29, 2018

 8                                        ROZELLA A. OLIVER
 9                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
